                Case 18-22592-kl       Doc 7    Filed 10/03/18    Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

 IN RE:                                           CASE NO. 18-22592-kl

 Morrie Williams
  aka Morrie J. Williams                          CHAPTER 13
  aka Morrie E. Williams

 Debtor.                                          JUDGE Kent Lindquist


                                NOTICE OF APPEARANCE


       Now comes D. Anthony Sottile, an attorney admitted to practice in the U.S. Bankruptcy
Court, Northern District of Indiana, and enters his appearance on behalf of Home Point Financial
Corporation, in the above captioned proceedings.

                                                   Respectfully Submitted,

                                                   __/s/ D. Anthony Sottile________
                                                   D. Anthony Sottile (27696-49)
                                                   Jon Lieberman (OH 0058394)
                                                   Sottile & Barile, Attorneys at Law
                                                   P.O. Box 476
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   bankruptcy@sottileandbarile.com
                 Case 18-22592-kl        Doc 7    Filed 10/03/18      Page 2 of 2



                                 CERTIFICATE OF SERVICE

I certify that on October 3, 2018, a copy of the foregoing Notice of Appearance was filed
electronically. Notice of this filing will be sent to the following party/parties through the Court’s
ECF System. Party/parties may access this filing through the Court’s system:

       Lenore L. Heaphey, Debtor’s Counsel
       lheaphey@frontier.com

       Paul R. Chael, Chapter 13 Trustee
       aimee@pchael13.com

       Nancy J. Gargula, Office of the US Trustee
       USTPRegion10.SO.ECF@usdoj.gov

I further certify that on October 3, 2018, a copy of the foregoing Notice of Appearance was
mailed by first-class U.S. Mail, postage prepaid and properly addressed to the following:

       Morrie Williams, Debtor
       5418 Georgia St.
       Merrillville, IN 46410

                                                        /s/ D. Anthony Sottile
                                                      D. Anthony Sottile (27696-49)
                                                      Jon Lieberman (OH 0058394)
